Exhibit 10.5

EXECUTION VERSION

AMENDMENT NO. 12 TO AMENDED AND RESTATED MASTER REPURCHASE

AND SECURITIES CONTRACT

AMENDMENT NO. 12 TO AMENDED AND RESTATED MASTER REPURCHASE AND SECURITIES
CONTRACT, dated as of March 13, 2020 (this “Amendment”), between PARLEX 5 FINCO,
LLC, a Delaware limited liability company (“Seller”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (“Buyer”). Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Repurchase Agreement (as defined below).

RECITALS

WHEREAS, Seller and Buyer are parties to that certain Amended and Restated
Master Repurchase and Securities Contract, dated as of April 4, 2014 (as amended
by that certain Amendment No. 1 to Amended and Restated Master Repurchase and
Securities Contract, dated as of October 23, 2014, as further amended by that
certain Amendment No. 2 to Amended and Restated Master Repurchase and Securities
Contract, dated as of March 13, 2015, as further amended by that certain
Amendment No. 3 to Amended and Restated Master Repurchase and Securities
Contract, dated as of April 14, 2015, as further amended by that certain
Amendment No. 4 to Amended and Restated Master Repurchase and Securities
Contract, dated as of March 11, 2016, as further amended by that certain
Amendment No. 5 to Amended and Restated Master Repurchase and Securities
Contract, dated as of June 30, 2016, as further amended by that certain
Amendment No. 6 to Amended and Restated Master Repurchase and Securities
Contract, dated as of March 13, 2017, as further amended by that certain
Amendment No. 7 to Amended and Restated Master Repurchase and Securities
Contract, dated as of March 31, 2017, as further amended by that certain
Amendment No. 8 to Amended and Restated Master Repurchase and Securities
Contract, dated as of March 13, 2018, as further amended by that certain
Amendment No. 9 to Amended and Restated Master Repurchase and Securities
Contract, dated as of December 21, 2018, as further amended by that certain
Amendment No. 10 to Amended and Restated Master Repurchase and Securities
Contract, dated as of November 13, 2019, as further amended by that certain
Amendment No. 11 to Amended and Restated Master Repurchase and Securities
Contract, dated as of December 23, 2019, as amended hereby and as further
amended, restated, supplemented or otherwise modified and in effect from time to
time, the “Repurchase Agreement”);

WHEREAS, Seller has requested, and Buyer has agreed, to amend the Repurchase
Agreement as set forth in this Amendment and Blackstone Mortgage Trust, Inc.
(“Guarantor”) agrees to make the acknowledgements set forth herein.    



--------------------------------------------------------------------------------



Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Buyer hereby agree as follows:

SECTION 1. Amendment to Repurchase Agreement. The defined term “Funding
Expiration Date”, as set forth in Article 2 of the Repurchase Agreement, is
hereby amended and restated in its entirety to read as follows:

“Funding Expiration Date”: March 13, 2021; provided that, in the event that
Seller requests an extension of the Funding Expiration Date, such request may be
approved or denied by Buyer for any reason or for no reason, as determined in
Buyer’s sole and absolute discretion, and it is expressly acknowledged and
agreed that Buyer has no obligation to consider or grant any such request.

SECTION 2. Amendment Effective Date. This Amendment and its provisions shall
become effective on the date first set forth above (the “Amendment Effective
Date”), which is the date that this Amendment was executed and delivered by a
duly authorized officer of each of Seller, Buyer and Guarantor, along with the
delivery of bring down letters affirming the opinions as to corporate,
enforceability and bankruptcy matters provided to Buyer on the Closing Date,
each dated as of the Amendment Effective Date.

SECTION 3. Representations, Warranties and Covenants. Seller hereby represents
and warrants to Buyer, as of the Amendment Effective Date, that (i) it is in
full compliance with all of the terms and provisions and its undertakings and
obligations set forth in the Repurchase Agreement and each other Repurchase
Document to which it is a party on its part to be observed or performed, and
(ii) no Default or Event of Default has occurred or is continuing. Seller hereby
confirms and reaffirms its representations, warranties and covenants contained
in each Repurchase Document to which it is a party.

SECTION 4. Acknowledgments of Guarantor. Guarantor hereby acknowledges (a) the
execution and delivery of this Amendment and agrees that it continues to be
bound by that certain Guarantee Agreement, dated as of March 13, 2014 (the
“Guarantee Agreement”), made by Guarantor in favor of Buyer, notwithstanding the
execution and delivery of this Amendment and the impact of the changes set forth
herein, and (b) that, as of the date hereof Buyer is in compliance with its
undertakings and obligations under the Repurchase Agreement, the Guarantee
Agreement and each of the other Repurchase Documents.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement and each of the other Repurchase Documents
shall continue to be, and shall remain, in full force and effect in accordance
with their respective terms; provided, however, that upon the Amendment
Effective Date, each (x) reference therein and herein to the “Repurchase
Documents” shall be deemed to include, in any event, this Amendment, (y) each
reference to the “Repurchase Agreement” in any of the Repurchase Documents shall
be deemed to be a reference to the Repurchase Agreement, as amended hereby, and
(z) each reference in the Repurchase Agreement to “this Agreement”, this
“Repurchase Agreement”, this “Amended and Restated Repurchase Agreement”,
“hereof”, “herein” or words of similar effect in referring to the Repurchase
Agreement shall be deemed to be references to the Repurchase Agreement, as
amended by this Amendment.

 

-2-



--------------------------------------------------------------------------------



SECTION 6. No Novation, Effect of Agreement. Seller and Buyer have entered into
this Amendment solely to amend the terms of the Repurchase Agreement and do not
intend this Amendment or the transactions contemplated hereby to be, and this
Amendment and the transactions contemplated hereby shall not be construed to be,
a novation of any of the obligations owing by Seller, Guarantor or Pledgor (the
“Repurchase Parties”) under or in connection with the Repurchase Agreement, the
Fee Letter, the Pledge and Security Agreement or any of the other Repurchase
Documents to which any Repurchase Party is a party. It is the intention of each
of the parties hereto that (i) the perfection and priority of all security
interests securing the payment of the Repurchase Obligations of the Repurchase
Parties under the Repurchase Agreement and the Pledge and Security Agreement are
preserved, (ii) the liens and security interests granted under the Repurchase
Agreement and the Pledge and Security Agreement continue in full force and
effect, and (iii) any reference to the Repurchase Agreement in any such
Repurchase Document shall be deemed to also reference this Amendment.

SECTION 7. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 8. Expenses. Seller and Guarantor agree to pay and reimburse Buyer for
all out-of-pocket costs and expenses incurred by Buyer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to Buyer

SECTION 9. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT.

[SIGNATURES FOLLOW]

 

-3-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SELLER:

 

PARLEX 5 FINCO, LLC, a Delaware limited

      liability company

By:

 

/s/ Douglas N. Armer

  Name: Douglas N. Armer  

Title:   Executive Vice President, Capital

              Markets, and Treasurer

[Amendment No. 12 to Amended and Restated Master Repurchase and Securities
Contract]



--------------------------------------------------------------------------------



BUYER:

 

WELLS FARGO BANK, N.A., a national

      banking association

By:

 

/s/ Allen Lewis

  Name: Allen Lewis   Title:   Managing Director

[Amendment No. 12 to Amended and Restated Master Repurchase and Securities
Contract]



--------------------------------------------------------------------------------



With respect to the acknowledgments set forth

    in Section 4 herein:

 

GUARANTOR:

 

BLACKSTONE MORTGAGE TRUST, INC., a

    Maryland corporation

By:

 

/s/ Douglas N. Armer

  Name: Douglas N. Armer   Title:   Executive Vice President, Capital  
            Markets, and Treasurer

[Amendment No. 12 to Amended and Restated Master Repurchase and Securities
Contract]